Citation Nr: 1047429	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder other 
than PTSD.

3.  Whether new and material evidence has been received to reopen 
the claim for service connection for headaches.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from November 1974 to November 
1977.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A Travel Board hearing in front of the undersigned was held in 
August 2010.  A transcript of the hearing has been associated 
with the claim file.

The issue of entitlement to service connection for headaches and 
for anxiety disorder other than PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for headaches was denied by the RO in a 
rating decision of August 2002.

2.  In November 2006, personnel records and service treatment 
records were retrieved by the RO.  These records existed at the 
time of the RO's August 2002 denial of the appellant's claim 
seeking service connection for headaches, and the RO's inability 
to obtain these records at an earlier time was not due to the 
Veteran's failure to provide the RO with sufficient information.

3.  In a statement received in August 2010, prior to the 
promulgation of a decision in the present appeal, the Veteran 
withdrew his Substantive Appeal with respect to the issue of 
entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service 
connection for headaches, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The criteria for reconsidering the appellant's claim seeking 
service connection for headaches have been met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010). 

3.  With respect to the issue of entitlement to service 
connection for PTSD, the criteria for withdrawal of the Veteran's 
Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being reconsidered on 
the merits, any deficiencies with regard to VCAA are harmless and 
nonprejudicial and VCAA analysis is not required.  
 


Legal Criteria and Analysis

New and Material

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).

In the instant case, the RO denied the appellant' claim for 
service connection for a psychiatric disorder in a rating 
decision of August 2002.  The Veteran was informed of the 
decision and he did not appeal.  As such, that decision is final.  

In February 2007, the RO reconsidered the Veteran's claim for 
service connection for headaches.  Such a determination, however, 
is not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).

Service personnel records and service treatment records were 
received in November 2006.  These records existed at the time of 
the RO's denial of August 2002 and the RO's inability to obtain 
these records at an earlier time was not due to the appellant's 
failure to provide the RO with sufficient information.  Moreover, 
these records contain evidence which is relevant to the Veteran's 
claim.  Indeed, they show that in January 1976 the Veteran sought 
treatment for headaches which had lasted for a week.  In May 
1976, he sought treatment for headaches and blurry vision lasting 
a week.  The Board finds that these records are relevant to the 
claim for service connection for headaches.  

Accordingly, reconsideration of the claim of service connection 
for headaches is warranted.  38 C.F.R. § 3.156(c). 

PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  As reflected in the record, in a 
statement received in August 2010 at the RO, the appellant 
withdrew his appeal with respect to the claim of service 
connection for PTSD; hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal with respect to this issue and it is therefore 
dismissed.

ORDER

Reconsideration of the Veteran's claim of entitlement to service 
connection for headaches is warranted, and the appeal is granted 
to that extent only.

The appeal is dismissed with respect to the claim of service 
connection for PTSD.


REMAND

The Veteran has appealed the denial of service connection for 
headaches and anxiety disorder.  After a careful review of the 
evidence of record, the Board finds that additional development 
is needed prior to deciding the appellant's claim.

The Veteran's service personnel records show that in January 1976 
the Veteran sought treatment for headaches which had lasted for a 
week.  The records note that the Veteran reported he had the same 
type of headaches prior to entering service and that he saw a 
psychiatrist at that time.  In May 1976, he sought treatment for 
headaches and blurry vision lasting a week.  Post-service VA 
treatment records show that in May 1996, the Veteran sought 
treatment for headaches.  He was diagnosed with questionable 
cluster headaches and was referred for follow-up with neurology.  
In October 2001, he again sought treatment for headaches which 
had lasted one to two weeks.  In January 2002 and April 2006, he 
again sought treatment for recurring headaches.  

At the August 2010 hearing, the Veteran testified he had been 
involved in a car accident in service in 1975 during which he hit 
his head.  He testified the headaches in service were not the 
same he experienced as a child and that the headaches were worse 
after the accident.  Finally, he testified he has suffered from 
headaches since service.

Regarding the claim for service connection for anxiety disorder, 
the record reflects the Veteran was treated for anxiety disorder 
in April 2006.  At the August 2010 hearing, he testified that his 
anxiety was really bad in 2003.  He further testified the car 
accident in service caused his anxiety.  In a February 2009 
letter, the Veteran's mother stated he had been depressed and 
experienced headaches since the car accident in service.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion if 
it is necessary to decide the claim.  An examination or opinion 
is necessary when the record does not contain sufficient 
competent medical evidence to decide the claim, but the record 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurring symptoms of 
disability; (2) shows an event or disease in service, or a 
disease or symptoms list in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 
3.317 during the applicable presumptive period; and (3) indicates 
the claimed disability of symptoms may be associated with the 
known events, injury or disease in service or with another 
service- connected disability.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering whether 
there is an indication that a disability or persistent or 
recurring symptoms of a disability may be associated with the 
veteran's service.  The types of evidence that demonstrate an 
"indication" include credible evidence of continuing symptoms, 
such as pain or other symptoms capable of lay observation.  
McLendon, supra.
 
The Veteran has not been provided a VA examination with regards 
to his claims for service connection for headaches and anxiety 
disorder.  In view of VA's duty to assist obligations, which 
include the duty to obtain a VA examination or opinion when 
necessary to decide a claim, and based upon guidance from the 
Court, remand for the purpose of obtaining a VA examination(s) is 
required.

Moreover, the Board notes that VA outpatient treatment records of 
May 1996 note the Veteran was referred to neurology for a follow-
up for his headaches.  A review of the file shows there are no 
records from neurology.  These records must be obtained and 
associated with the claim file.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any available 
records from a VA neurological consult in 
May 1996.  Any attempts to obtain the 
records should be clearly documented in 
the claim file.  If the records are 
unavailable, this should be documented in 
the record.

2.  After the above development has been 
completed, schedule a VA examination to 
determine the nature and extent of any 
psychiatric disabilities other than PTSD, 
to include anxiety disorder.  The examiner 
should issue an opinion as to whether any 
diagnosed psychiatric disorder(s) was 
incurred in or aggravated by service to 
include the 1975motor vehicle accident.  
The examiner should state for the record 
whether any currently shown psychiatric 
disorder(s) was likely, as likely as not, 
or not likely incurred in or aggravated by 
service or any incident in service.  If 
there is no relationship to service, that 
fact must be noted in the report.  The 
claims folder should be made available to 
the examiner for review.  A complete 
rationale for all opinions should be 
provided.

3.  The Veteran should also be scheduled 
for a VA examination to determine the 
nature and extent of any headaches 
disorder.  The examiner should state 
whether the veteran's headaches are 
associated with any disease or disability, 
and if so, this should be clearly 
identified.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current headache 
disorder is etiologically related to 
service, including to the 1975 motor 
vehicle accident.  The claims folder 
should be made available to the examiner 
for review.  A complete rationale for all 
opinions should be provided.

4.  After completion of the foregoing, the 
RO should readjudicate the claim of 
service connection for headaches, and the 
claim for anxiety disorder other than 
PTSD.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


